Citation Nr: 1747562	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  08-30 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), evaluated at: 30 percent from February 4, 2005, to February 12, 2007; 70 percent from February 13, 2007, to June 9, 2017; and 100 percent since June 10, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran had qualifying service from May 1968 to December 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at an October 2012 videoconference hearing before a Veterans Law Judge (VLJ) other than the undersigned.

In May 2014, the Veteran requested a new Board hearing, after being informed that the VLJ from the October 2012 hearing was no longer employed by the Board.  Accordingly, in August 2014, the Board remanded again for further development. 

The Veteran testified at a May 2016 videoconference hearing before the undersigned VLJ.

In September 2016, the Board remanded the issue herein, along with the issue of entitlement to a total disability rating based upon individual unemployability (TDIU), for further development.  

In a July 2017 Rating Decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's PTSD evaluation to 100 percent, effective June 10, 2017, and granted TDIU, effective January 29, 2013.  As such, the TDIU issue has been fully resolved and is no longer before the Board.  

 
FINDING OF FACT

In July and September 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through is authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


